As filed with the Securities and Exchange Commission on September 27, 2007 File Nos. 333-56018 and 811-10303 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 18 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 19 [X] BUFFALO FUNDS (Exact Name of Registrant as Specified in Charter) 5420 W. 61st Place Shawnee Mission, KS 66205 (Address of Principal Executive Offices) (Zip Code) (913) 384-1513 (Registrant’s Telephone Number, Including Area Code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS 66205 (Name and Address of Agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b). [X] on September 28, 2007 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment relates only to the Buffalo International Fund.No other information relating to any other series of the Registrant is amended or superseded hereby. BUFFALOÒ FUNDS International Fund Shares of the Funds have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Prospectus September 28, 2007 ProspectusSeptember 28, 2007 INVESTMENT ADVISOR AND MANAGER (the “Advisor”): KORNITZER CAPITAL MANAGEMENT, INC. Shawnee Mission, Kansas DISTRIBUTED BY: Quasar Distributors, LLC Milwaukee, Wisconsin Table of Contents Page INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES 2 PRINCIPAL RISK FACTORS 2 PAST PERFORMANCE 4 FEES & EXPENSES 4 FEE EXAMPLES 5 PORTFOLIO HOLDINGS 5 MANAGEMENT AND INVESTMENT ADVISOR 5 FINANCIAL HIGHLIGHTS 7 HOW TO PURCHASE SHARES 7 HOW TO REDEEM SHARES 8 SHAREHOLDER SERVICES 8 HOW SHARE PRICE IS DETERMINED 8 DISTRIBUTIONS AND TAXES 10 ADDITIONAL POLICIES ABOUT TRANSACTIONS 11 PRIVACY POLICY 15 CONDUCTING BUSINESS WITH THE BUFFALO FUNDS 18 Investment Objective and Principal Investment Strategies The investment objective for the Buffalo International Fund is long-term growth of capital. To pursue its investment objective, the Fund intends to invest primarily in equity securities of established companies that are economically tied to a number of countries throughout the world (excluding the United States).The Fund may invest directly or indirectly in foreign securities or foreign currencies of both developed and developing countries.For purposes of the Fund’s investments, “foreign securities” means those securities issued by companies: · that are organized under the laws of, or with a principal office in, a country other than the United States and issue securities for which the principal trading market is in a country other than the United States; or · that derive at least 50% of their revenues or profits from goods produced or sold, investments made, or services provided in a country other than the United States, or have at least 50% of their assets in a country other than the United States. Under normal circumstances, the Fund does not expect its investments in emerging markets to exceed 30% of its net assets. Equity securities in which the Fund will invest include common stocks, preferred stocks, convertible securities and depositary receipts.The Fund’s investments in depositary receipts may include sponsored or unsponsored American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) or Global Depositary Receipts (“GDRs”).ADRs, EDRs and GDRs are depositary receipts typically issued by a U.S. or foreign bank or trust company that give their holders the right to receive securities issued by a foreign company.Such depositary receipts are denominated in the currency of the bank or trust company that issues them.The Fund may invest in securities of companies of any size. In selecting securities for the Fund, the Advisor uses a bottom-up approach in choosing investments.In its selection process, the Advisor seeks to identify a broad mix of foreign companies that are expected to benefit from longer-term industry, technological, global or other trends.The Advisor also selects securities based on (1) fundamental analysis of industries and the economic cycle, (2) company-specific analysis such as product cycles and quality of management and (3) rigorous valuation analysis.In making portfolio selections for the Fund, the Advisor will also consider the economic, political and market conditions of the various countries in which the Fund may invest. Investment Style and TurnoverThe Advisor normally does not engage in active or frequent trading of the Fund’s investments.Instead, to reduce turnover of the Fund’s holdings, the Advisor’s general strategy is to purchase securities for the Fund based upon what the Advisor believes are long-term trends.This strategy also helps reduce the impact of trading costs and tax consequences associated with high portfolio turnover, such as increased brokerage commissions and a greater amount of distributions being made as ordinary income rather than capital gains.The Advisor may sell the Fund’s investments for a variety of reasons, such as to secure gains, limit losses or reinvest in more promising investment opportunities. Temporary InvestmentsThe Fund intends to hold a small percentage of cash or high quality, short-term debt obligations and money market instruments for reserves to cover redemptions and unanticipated expenses.There may be times, however, when the Fund may respond to adverse market, economic, political or other considerations by investing up to 100% of its assets in high quality, short-term debt securities or other defensive investments for temporary defensive purposes.During those times, the Fund may not achieve its investment objective and, instead, will focus on preserving your investment.To the extent the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Changes in Objective and PoliciesThe objective, strategies and policies described above explain how the Fund is managed and may only be changed with the approval of the Buffalo Funds’ Board of Trustees, without the need for approval by the Fund’s shareholders.The Fund will not change its investment objective and policies without first providing shareholders with at least 60 days’ prior notice. Principal Risk Factors 2 The Fund cannot guarantee that it will achieve its investment objective.As with any fund, the value of the Fund’s investments may fluctuate.If the value of the Fund’s investments goes down, the value of the Fund’s shares will also decrease and you may lose money. Market RisksEquity securities are subject to market, economic and business risks that will cause their prices to fluctuate over time.To the extent the Fund invests in equity securities, the share price of the Fund will go up and down in value as the equity markets change.Stock markets can be volatile and can decline significantly in response to adverse news about individual companies; or issuer, political, regulatory, market or economic developments.As with any mutual fund, there is a risk that you could lose money by investing in the Fund. Management RisksThe Fund’s success depends largely on the Advisor’s ability to select favorable investments.Different types of investments shift in and out of favor depending on market and economic conditions.For example, at various times equity securities will be more or less favorable than debt securities and small company stocks will be more or less favorable than large company stocks.Because of this, the Fund will perform better or worse than other types of funds depending on what is in “favor.”In addition, there is the risk that the strategies, research or analysis techniques used by the Advisor and/or the Advisor’s security selection may fail to produce the intended result. International Risks—Investing in foreign securities, including securities of foreign corporations, generally involves more risks than investing in U.S. securities.These risks include exposure to potentially adverse foreign political, social, religious and economic developments; market instability; differences in foreign regulatory, nationalization and exchange controls; and the risk that fluctuations in foreign exchange rates will decrease the investment’s value.In addition, foreign investments may not be subject to the same uniform accounting, auditing, or financial reporting standards and practices applicable to domestic issuers, and there may be less publicly available information about foreign issuers.Certain foreign securities may also be less liquid (harder to sell) than many U.S. securities.This means that the Fund may, at times have difficulty selling certain foreign securities at favorable prices.Additionally, brokerage commissions and other fees are generally higher for securities traded in foreign markets and procedures and regulations governing transactions and custody in foreign markets also may involve delays in payment, delivery or recovery of money or investments.As a shareholder in these companies, the Fund, and in turn, the Fund’s shareholders, will be indirectly exposed to, and perhaps adversely affected by, these inherent foreign risks. The Fund may also occasionally gain international exposure through the purchase of sponsored or unsponsored ADRs, EDRs and GDRs, and U.S. dollar-denominated securities of foreign issuers traded in the United States.Although depositary receipts have similar risks to the securities they represent, they may also involve higher expenses and be less liquid than the underlying securities listed on an exchange.In addition, depositary receipts may not pass through voting and other shareholder rights.ADRs are securities of foreign companies that are denominated in U.S. dollars.ADRs are subject to similar risks as other types of foreign investments.Issuers of unsponsored ADRs held by the Fund are frequently under no obligation to distribute shareholder communications received from the underlying issuer.For this and other reasons, there is less information available about unsponsored ADRs than sponsored ADRs.Issuers of unsponsored ADRs are also not obligated to pass through voting rights to the Fund.These risks can increase the potential for losses in the Fund. Emerging Markets Risks - Emerging markets are markets of countries in the initial stages of industrialization and that generally have low per capita income. In addition to the risks of foreign securities in general, emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that are substantially smaller, less liquid, more volatile and may have a lower level of government oversight than securities markets in more developed countries.The Fund, and consequently Fund shareholders, may be adversely affected by the Fund’s exposure to these risks through its investment in emerging markets issuers. Currency Risks - When the Fund buys or sells securities on a foreign stock exchange, the transaction is undertaken in the local currency rather than in U.S. dollars. In purchasing or selling local currency to execute transactions on foreign exchanges, the Fund will be exposed to the risk that the value of the foreign currency will increase or decrease, which may impact the value of the Fund’s portfolio holdings and your investment. Some countries have, and may continue to adopt, internal economic policies that may affect their currency valuations in a manner that may be disadvantageous for U.S. investors or U.S. companies seeking to do business in such countries. In addition, a country may impose formal or informal currency exchange controls (or “capital controls”). These types of controls may restrict or prohibit the Fund’s ability to repatriate both investment capital and income, which could undermine the value of the Fund’s portfolio holdings and potentially place the Fund’s assets at risk of total loss. 3 Small- and Medium-Sized Companies Risks - The Fund may invest in any size company, including small- and medium-sized companies. Investing in securities of small- and medium-sized companies may involve greater volatility than investing in larger companies because they can be subject to more abrupt or erratic share price changes than larger, more established companies. Small companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals. Securities of those companies may have limited market liquidity and their prices may be more volatile. Micro-Cap Company Risks - The Fund may invest in micro-cap companies.Generally, small, less-seasoned companies have more potential for rapid growth.They also often involve greater risk than large- and mid-cap companies, and these risks are passed on to the Funds.Micro-cap companies will likely not have the management experience, financial resources, product diversification and competitive strengths of companies with larger capitalization, and will be more vulnerable to adverse business or economic developments in the market as a whole.The value of securities of micro-cap companies, therefore, tends to be more volatile than the value of securities of larger, more established companies.Micro-cap company stocks also will be bought and sold less often and in smaller amounts than other stocks, making them less liquid than other securities.Because of this, if the Fund wants to sell a large quantity of a micro-cap company’s stock, it may have to sell at a lower price than the Advisor might prefer, or it may have to sell in smaller than desired quantities over a period of time. Past Performance This Prospectus does not include performance information for the Fund because the Fund has only recently commenced operations.Once the Fund has been in operation for at least a full calendar year, the Prospectus will include a bar chart of annual total returns and a performance table of average annual total returns for the Fund. Fees & Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee*† 2.00% Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 1.00% Distribution (12b-1) Fees None Other Expenses** 0.21% Total Annual Fund Operating Expenses 1.21% *A $15 fee is imposed for redemptions by wire. †
